                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



J.S.T. CORPORATION,

         Plaintiff,

v.                                                                      Case No. 15-13842

ROBERT BOSCH LLC,                                                      HON. AVERN COHN
f/k/a ROBERT BOSCH
CORPORATION,
ROBERT BOSCH GMBH, and
BOSCH AUTOMOTIVE PRODUCTS
(SUZHOU) CO., LTD.,

     Defendants.
___________________________________/

              ORDER ADOPTING REPORT AND RECOMMENDATION No. 15

         This is a misappropriation of trade secrets case. Plaintiff, J.S.T. Corporation

(“JST”), is suing Defendants, Robert Bosch LLC, Robert Bosch GmbH, and Bosch

Automotive Products Co., Ltd. (collectively, “Bosch”). The Court appointed an Expert

Advisor to deal with discovery and other matters. (ECF No. 191). The Special Master

issued Report and Recommendation No. 15 (R&R 15) regarding the continued sealing

of ECF Nos. 437 and 439, recommending that the proposed redactions be granted.

Neither party has objected to R&R 15. Accordingly, R&R 15 is ADOPTED.

         SO ORDERED.

Dated: 11/20/2019                                  S/Avern Cohn
                                                           AVERN COHN
                                                   UNITED STATES DISTRICT JUDGE

Dated:
         Detroit, Michigan
